Citation Nr: 0333802	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
inactive pulmonary tuberculosis with restrictive defect.

2.  Entitlement to an evaluation in excess of 40 percent for 
status post six rib thoracoplasty.

3.  Entitlement to an evaluation in excess of 20 percent for 
status post partial removal of left scapula with limitation 
of motion.

4.  Entitlement to an effective date earlier than March 19, 
1998, for a combined disability evaluation of 80 percent for 
residuals of tuberculosis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from May 1941 to October 
1948.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability 
from March 19, 1998.


FINDINGS OF FACT

1.  Inactive pulmonary tuberculosis with restrictive defect 
is primarily manifested by post-bronchodilator pulmonary 
function test results of FEV-1 of 41 percent of predicted and 
FEV-1/FVC if 73 percent actual, without maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption, cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or a 
requirement for outpatient oxygen therapy.

2.  Status post six rib thoracoplasty is manifested by 
removal of 6 ribs.

3.  Status post partial removal of left scapula with 
limitation of motion is primarily manifested by decreased 
range of motion of the left shoulder.

4.  The date of claim for an increased evaluation for 
residuals of inactive tuberculosis was March 19, 1998.

5.  Prior to March 19, 1998, it was not factually 
ascertainable that an increase in the disability of residuals 
of inactive tuberculosis had occurred.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for inactive pulmonary tuberculosis with restrictive defect 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Codes 6604, 6721 (2003).

2.  The criteria for an evaluation in excess of 40 percent 
for status post six rib thoracoplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for status post partial removal of left scapula with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5203 (2003).

4.  Entitlement to an effective date earlier than March 19, 
1998, for a combined disability evaluation of 80 percent for 
residuals of tuberculosis is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a February 2001 letter, the RO notified the veteran of the 
evidence which would be needed to grant his claims.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Increased Rating Claims

A VA chest X-ray in April 1998 showed typical left upper 
chest wall deformity from a thoracoplasty and no evidence of 
active pulmonary disease.

VA pulmonary function tests (PFTs) in April 1998 showed the 
following pre-bronchodilator results: FEV-1 of 57 percent of 
predicted; FEV-1/FVC of 80 percent actual and 78 percent of 
predicted; and DLCO of 46 percent of predicted.  Post-
bronchodilator results were not reported.

At a VA respiratory examination in October 2002, it was noted 
from the veteran's service medical records that he was 
treated while on active duty for pulmonary tuberculosis.  In 
1947, he underwent resection of the first through third ribs.  
In 1948, he had a sixth rib resection, amputation of the 
inferior portion of the scapula, and collapse of the upper 
one-half of the left lung.  In September and October 1948, 
cultures for acid-fast bacilli were negative.  The veteran 
complained of shortness of breath after walking one block.  
He indicated that he had difficulty fully raising his left 
arm and could not work overhead with that arm.  Since his 
diagnosis of tuberculosis in service, he had not had a 
recurrence.  A chest X-ray in June 2002 showed post left 
thoracoplasty changes and no active lung disease.  On 
examination, there was decreased height of the left shoulder, 
which had no tenderness.  There was decreased range of motion 
of the left shoulder with abduction to 90 degrees and 
anterior rotation to 88 degrees.  The veteran was able to 
hold his left arm up for only 10 seconds.  His lungs were 
clear to auscultation, with no wheezes, rales, or rhonchi.  
There was an absence of breath sounds in the left upper lobe 
and dullness to percussion in that area.  A surgical scar was 
well-healed, without hypertrophy, adhesions, induration, or 
tenderness to palpation.  The diagnoses were status post 
pulmonary tuberculosis with sixth rib thoracoplasty, planned 
pneumothorax, and resection of the left scapula with 
functional impairment.

In October 2002, the veteran underwent VA PFTs, at which the 
post-bronchodilator results were FEV-1 of 41 percent of 
predicted and FEV-1/FVC of 73 percent actual.  

A. Inactive Pulmonary Tuberculosis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.97, Diagnostic Code 6721 (2003), pertaining to 
tuberculosis, pulmonary, chronic, far advanced, inactive, 
provides that the disability is rated under the General 
Rating Formula for Inactive Pulmonary Tuberculosis as 
follows:      
An evaluation of 100 percent for two years after date of 
inactivity, following active tuberculosis, which was 
clinically identified during service or subsequently;
Thereafter, an evaluation of 50 percent for four years, or in 
any event, to six years 
after date of inactivity; 
Thereafter, an evaluation of 30 percent for five years, or to 
eleven years after date 
     of inactivity; 
An evaluation of 30 percent following far advanced lesions 
diagnosed at any time while the disease process was active, 
minimum rating; 
An evaluation of 20 percent following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.
Otherwise, zero percent disabling. 
Note (1): The 100-percent rating under codes 6701 through 
6724 is not subject to a requirement of precedent hospital 
treatment. It will be reduced to 50 percent for failure to 
submit to examination or to follow prescribed treatment upon 
report to that effect from the medical authorities. When a 
veteran is placed on the 100-percent rating for inactive 
tuberculosis, the medical authorities will be appropriately
 notified of the fact, and of the necessity, as given in 
footnote 1 to 38 U.S.C. 1156 (and formerly in 38 U.S.C. 356, 
which has been repealed by Public Law 90-493), to notify the 
Adjudication Division in the event of failure to submit to
examination or to follow treatment.
Note (2): The graduated 50-percent and 30-percent ratings and 
the permanent 30 percent and 20 percent ratings for inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities. Following thoracoplasty 
the
rating will be for removal of ribs combined with the rating 
for collapsed lung.  Resection of the ribs incident to 
thoracoplasty will be rated as removal.

38 C.F.R. § 4.97, Diagnostic Code 6604 (2003), pertaining to 
chronic obstructive pulmonary disease provides as follows:
An evaluation of 100 percent for FEV-1 less than 40 percent 
of predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent     predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy; 
An evaluation of 60 percent for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit);
An evaluation of 30 percent for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted; and
An evaluation of 10 percent for FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted..

Upon consideration of the results of VA PFTs in April 1998 
and October 2002, the Board notes that the results reported 
do not meet the criteria of Diagnostic Code 6604 for an 
evaluation in excess of 60 percent.  Likewise, the other 
criteria for an evaluation of 100 percent pursuant to 
Diagnostic Code 6604, such as cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or a requirement for outpatient 
oxygen therapy have not been demonstrated.  As the veteran's 
pulmonary tuberculosis is inactive, as shown by VA chest X-
rays in April 1998 and October 2002, the criteria for an 
evaluation in excess of 60 percent under Diagnostic Code 6721 
have also not been met.  For these reasons, entitlement to an 
evaluation in excess of 60 percent for inactive pulmonary 
tuberculosis with restrictive defect is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6604, 6721 (2003).

B. Status Post Six Rib Thoracoplasty

38 C.F.R. § 4.71a, Diagnostic Code 5297, pertaining to 
removal of ribs, provides that removal of one rib or 
resection of 2 or more ribs without regeneration warrants an 
evaluation of 10 percent; removal of 2 ribs warrants an 
evaluation of 20 percent; removal of 3 or 4 ribs warrants an 
evaluation of 30 percent; removal of 5 or 6 ribs warrants an 
evaluation of 40 percent; and an evaluation of 50 percent 
requires removal of more than 6 ribs.

In the veteran's case, as the thoracoplasty which he 
underwent in service involved the removal of 6 ribs, the 
appropriate evaluation under Diagnostic Code 5297 is 40 
percent and there is no basis for allowance of an evaluation 
in excess of 40 percent.  Therefore, entitlement to an 
evaluation in excess of 40 percent for status post six rib 
thoracoplasty is not established.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2003).

C. Status Post Partial Removal of Left Scapula

38 C.F.R. § 4.71a, Diagnostic Code 5203, pertaining to 
impairment of the clavicle or scapula provides a maximum 
schedular evaluation of 20 percent for the major or minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201, 
pertaining to limitation of motion of an arm, provides that 
limitation of motion of an arm at shoulder level warrants an 
evaluation of 20 percent for the major or minor extremity.

In the veteran's case, at the VA examination in October 2002, 
he was able to raise his left arm above shoulder level but 
hold it there only 10 seconds.  Abduction of the left 
shoulder was to 90 degrees.  Such limitation of motion 
warrants no more than an evaluation of 20 percent under 
Diagnostic Code 5201.  As the veteran is in receipt of the 
maximum schedular evaluation for impairment of the left 
scapula, through partial removal, entitlement to an 
evaluation in excess of 20 percent for status post partial 
removal of left scapula with limitation of motion is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5203 (2003).

II. Earlier Effective Date Claim

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2000).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2003).

In the instant case, the record reveals that, on March 19, 
1998, the veteran filed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  As noted above in the Introduction, that 
claim was ultimately granted effective March 19, 1998, the 
date of claim.  The veteran's claim of March 19, 1998, was 
also accepted as a claim of entitlement to an increased 
evaluation for his service connected disability, which was 
then characterized as pulmonary tuberculosis with six rib 
thoracoplasty and partial left lung collapse.  The RO 
arranged for the veteran to undergo a VA medical examination 
in April 1998.  The examiner noted that, in the 1940s, when 
six of the veteran's ribs were removed, the veteran had also 
undergone partial resection of the left scapula.  The 
pertinent diagnosis at the April 1998 VA examination was 
tuberculosis, chronically treated in the 1940s, status post 
thoracoplasty with left lobectomy and removal of left upper 
ribs and partial resection the scapula, with residuals of 
radiculopathy in the left upper extremity and decreased range 
of motion in the left shoulder secondary to the partial 
removal of the scapula.  

Based on the evidence of record, including the report of the 
April 1998 VA examination, the RO, in the rating decision of 
October 1998, re-characterized the veteran's service 
connected disability and granted separate evaluations for: 
status post six ribs thoracoplasty, evaluated as 40 percent 
disabling; inactive pulmonary tuberculosis with restrictive 
defect, evaluated as 30 percent disabling; and status post 
removal of left scapula with limitation of motion, evaluated 
as 20 percent disabling.  The combined disability rating at 
that time was 70 percent from March 19, 1998.  When a rating 
decision in February 2003 assigned an evaluation of 60 
percent for inactive pulmonary tuberculosis, the combined 
rating became 80 percent.

The RO has assigned an effective date of March 19, 1998, for 
the combined disability rating of 80 percent.  That date was 
the date of claim for an increased evaluation for the 
veteran's service connected disability.  An effective date 
for the combined rating of 80 percent earlier than the date 
of claim may be granted only if 
it was factually ascertainable prior to March 19, 1998, that 
an increase in disability had occurred and if a claim for 
increase was received within one year from the date on which 
it was factually ascertainable that an increase in disability 
had occurred.  In the veteran's case, however, the separate 
evaluations resulting in the combined evaluation of 80 
percent were not granted on the basis of any evidence dated 
prior to March 19, 1998, but rather on the findings of the 
April 1998 VA examination.  The record does not contain any 
medical evidence or other evidence pertaining to the year 
prior to March 19, 1998, the date of claim for increase.  
Therefore, by regulation, the effective date of the increased 
combined disability rating must be the date of claim, March 
19, 1998.  Entitlement to an earlier effective date is not 
established.  See 38 C.F.R. § 3.400(o)(2) (2003).

III. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 60 percent for 
inactive pulmonary tuberculosis with restrictive defect is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
status post six rib thoracoplasty is denied.

Entitlement to an evaluation in excess of 20 percent for 
status post partial removal of left scapula with limitation 
of motion is denied.

Entitlement to an effective date earlier than March 19, 1998, 
for a combined disability evaluation of 80 percent for 
residuals of tuberculosis is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



